               Case 19-12378-KBO            Doc 491    Filed 12/30/19      Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                                       Chapter 11

 DURA AUTOMOTIVE SYSTEMS, LLC, et al.,                        Case No. 19-12378 (KBO)

                                 Debtors.                     (Jointly Administered)


                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the
admission pro hac vice of Justin N. Kattan, of Dentons US LLP, to represent the Official
Committee of Unsecured Creditors in the above-captioned cases.

Dated: December 27, 2019                          /s/ Jennifer R. Hoover
       Wilmington, Delaware                    Jennifer R. Hoover (No. 5111)
                                               Benesch, Friedlander, Coplan & Aronoff LLP
                                               222 Delaware Avenue, Suite 801
                                               Wilmington, Delaware 19801

            CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct, which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Standing Order for District Court Fund revised 8/29/16. I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                  /s/ Justin N. Kattan
                                               Justin N. Kattan
                                               Dentons US LLP
                                               1221 Avenue of the Americas
                                               New York, NY 10020

                                 ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




    Dated: December 30th, 2019                         KAREN B. OWENS
    Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


12420715 v1
